Name: 96/571/EC: Commission Decision of 24 September 1996 amending Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorize imports of milk and milk-based products and revoking Decision 94/70/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  health;  tariff policy;  agricultural policy;  cooperation policy
 Date Published: 1996-10-02

 Avis juridique important|31996D057196/571/EC: Commission Decision of 24 September 1996 amending Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorize imports of milk and milk-based products and revoking Decision 94/70/EC (Text with EEA relevance) Official Journal L 250 , 02/10/1996 P. 0019 - 0019COMMISSION DECISION of 24 September 1996 amending Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorize imports of milk and milk-based products and revoking Decision 94/70/EC (Text with EEA relevance) (96/571/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (1), and in particular Article 23 (2) and (3) thereof,Whereas Commission Decision 95/340/EC (2) as last amended by Decision 96/325/EC (3) establishes a list of third countries from which Member States authorize imports of milk and milk-based products;Whereas following a Commission veterinary inspection mission to Andorra the veterinary controls and health situation in respect of milk production appear to be satisfactory;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In the Annex of Decision 95/340/EC the following line is inserted in accordance with the alphabetic order of the ISO-code:>TABLE>Article 2 This Decision is addressed to the Member States.Done at Brussels, 24 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 1.(2) OJ No L 200, 24. 8. 1995, p. 38.(3) OJ No L 123, 23. 5. 1996, p. 24.